Case 2:21-cv-05593-DMG-PD Document 5 Filed 08/05/21 Page 1 of 3 Page ID #:13

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:21-cv-05593-DMG-PD                                      Date: August 5, 2021
Title       Alex McGinnis v. R.C. Johnson, et al.



Present: The Honorable:             Patricia Donahue, U.S. Magistrate Judge


                Isabel Martinez                                    N/A
                 Deputy Clerk                            Court Reporter / Recorder

     Attorneys Present for Plaintiff:               Attorneys Present for Defendants:
                  N/A                                             N/A

Proceedings:          (In Chambers) Order to Show Cause Re: Plaintiff’s
                      Failure to Comply with General Order 18-02

       On July 8, 2021, Plaintiff Alex McGinnis, who is incarcerated at
California State Prison, Los Angeles County (“CSP-Lancaster”), filed a pro se
civil rights complaint pursuant to 42 U.S.C. § 1983 (the “Complaint”) against
Defendants Raybon Johnson, Dr. Armenta Tiggs-Brown, Dr. Sam Shiesha,
and Dr. J. Shby. [Dkt. No. 1 at 3-4.] Plaintiff alleges that despite being
aware of his medical condition, Defendants denied him medical treatment in
violation of his Eighth Amendment rights. [Id.]

       On July 8, 2021, a “Notice of Filing Complaint Without Prepayment of
Filing Fees or Request to Proceed In Forma Pauperis” was issued by the
clerk. [Dkt. No. 2.] On that same date, a “Notice of Deficiency Re:
Document(s) Received in Violation of General Order 18-02” was issued by the
clerk. [Dkt. No. 3.] Plaintiff was ordered to resubmit his Complaint to the
Court electronically within 14 days (by July 22, 2021). [Id.]

      To date, the Court has not received a Complaint or an application to
proceed without prepayment of filing fees submitted electronically by
Plaintiff.




CV-90 (03/15)                        Civil Minutes – General                     Page 1 of 3
Case 2:21-cv-05593-DMG-PD Document 5 Filed 08/05/21 Page 2 of 3 Page ID #:14

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:21-cv-05593-DMG-PD                                  Date: August 5, 2021
Title       Alex McGinnis v. R.C. Johnson, et al.

      The Court and the California Department of Corrections and
Rehabilitation (“CDCR”) are participants in a pilot project that requires
Complaints and all other documents submitted by inmates at California
State Prison-Los Angeles County to be scanned and submitted to the court by
electronic mail. General Order 18-02. Submission of this Complaint by U.S.
Mail violates the terms of General Order 18-02.

     If Plaintiff wishes to proceed with this action, he must comply with the
Court’s July 8, 2021 Notice which provides in part :

        To submit a complaint arising under 42 U.S.C. § 1983 to the court for
        filing, you must present it to designated staff at your facility for
        scanning and emailing to the court. If you are unable to comply with
        these procedures, you must submit with your Complaint a motion for
        leave to file your documents by U.S. Mail that demonstrates good cause
        for your inability to submit your documents to the court electronically.

        You must now re-submit your complaint to the court electronically.
        You must submit for scanning an exact copy of the complaint you
        previously mailed to the court; it cannot be modified in any way. You
        must include this notice on top of the complaint submitted for scanning.
        If your complaint is received in the court's electronic mail box within
        two weeks from the date of this letter, your complaint will be deemed
        filed as of the date that appears on the envelope you originally sent via
        U.S. Mail.

        In addition, when you submit your complaint for scanning, YOU MUST
        INCLUDE AN APPLICATION TO PROCEED WITHOUT
        PREPAYMENT OF FEES (CV-60P) AND A CERTIFIED TRUST
        ACCOUNT STATEMENT AND DISBURSEMENT AUTHORIZATION.
        Failure to provide an Application to Proceed Without Prepayment of
        Fees and/or a Certified Trust Account Statement and Disbursement
        Authorization may lead to the dismissal of your case. [See Dkt. No. 3.]




CV-90 (03/15)                        Civil Minutes – General                 Page 2 of 3
Case 2:21-cv-05593-DMG-PD Document 5 Filed 08/05/21 Page 3 of 3 Page ID #:15

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:21-cv-05593-DMG-PD                                         Date: August 5, 2021
Title       Alex McGinnis v. R.C. Johnson, et al.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an
action may be subject to involuntary dismissal if a plaintiff “fails to prosecute
or to comply with these rules or a court order.” Accordingly, the Court could
properly recommend dismissal of the action for Plaintiff’s failure to timely
comply with the July 8, 2021 Orders.

      However, in the interests of justice, Plaintiff is ORDERED TO
SHOW CAUSE on or before August 19, 2021, why the Court should not
recommend that this action be dismissed for failure to comply with the
Court’s orders.

        Plaintiff may discharge this Order by:

              (1) resubmitting his Complaint, along with an application
        to proceed without prepayment of fees (CV-60P), a certified
        trust account statement, and disbursement authorization
        electronically no later than August 19, 2021; or
              (2) filing a declaration signed under penalty of perjury,
        explaining why he failed to comply with the Court’s July 8, 2021
        Orders.

     Plaintiff is advised that the failure to timely comply with this order
may result in the dismissal of this case.

IT IS SO ORDERED.

Attachments:

Notice of Deficiency Re: Document(s) Received in Violation of General Order
18-02. [Dkt. No. 3.]

                                                                                               :
                                                               Initials of Preparer   im




CV-90 (03/15)                        Civil Minutes – General                               Page 3 of 3
